 


115 HRES 1183 EH: Providing for consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 695) to amend the National Child Protection Act of 1993 to establish a voluntary national criminal history background check system and criminal history review program for certain individuals who, related to their employment, have access to children, the elderly, or individuals with disabilities, and for other purposes.
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 1183 
In the House of Representatives, U. S.,

December 20, 2018
 
RESOLUTION
Providing for consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 695) to amend the National Child Protection Act of 1993 to establish a voluntary national criminal history background check system and criminal history review program for certain individuals who, related to their employment, have access to children, the elderly, or individuals with disabilities, and for other purposes.


That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 695) to amend the National Child Protection Act of 1993 to establish a voluntary national criminal history background check system and criminal history review program for certain individuals who, related to their employment, have access to children, the elderly, or individuals with disabilities, and for other purposes, with the Senate amendment to the House amendment to the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment to the House amendment to the Senate amendment with an amendment consisting of the text of Rules Committee Print 115–88. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  Karen L. Haas,Clerk. 